11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Larry Wayne Benton,                            * From the 91st District
                                                 Court of Eastland County,
                                                 Trial Court No. 23111.

Vs. No. 11-13-00308-CR                         * June 18, 2015

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and McCall, sitting
                                                 by assignment)
                                                 (Bailey, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.